Citation Nr: 1700851	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

Entitlement to service connection for a psychiatric disability to include schizophrenia, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and April 2011 rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2016, the Veteran testified at a Travel Board hearing before the undersigned.  

The Board notes the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue on appeal has been recharacterized as indicated on the front page of this decision to encompass all psychiatric disorders.

In April 2016, the Board reopened the issue of service connection for a psychiatric disorder to include schizophrenia, bipolar disorder, and PTSD, and remanded that matter to the RO for consideration on the merits.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  A psychiatric disability, diagnosed as schizophrenia and bipolar disorder, was not manifest during service or within one year of service and is not attributable to service.



CONCLUSION OF LAW

A psychiatric disability, to include schizophrenia, bipolar disorder, and PTSD, was not incurred in or aggravated by service and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a June 2008 letter prior to the initial adjudication of the claim; as well as in a later June 2010 VCAA notice letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 

In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not reflect any complaints, findings, treatment, or diagnosis of psychiatric disease or injury.  The discharge examination included a Report of Medical History in which the Veteran denied having depression, nervous trouble of any sort, or other symptoms.  On the corresponding psychiatric evaluation, the findings were noted to be normal.  There are no records of psychiatric complaints, or diagnosis during the post-service presumptive year.

Post-service treatment records from 1976 to 1979 reflect diagnoses included drug dependence, alcoholism, and schizophrenia, but not PTSD.

The Veteran was afforded a VA examination in February 1980 which yielded a diagnosis of schizophrenic reaction.  The examiner did not attribute the diagnosis to service nor indicate that the onset was within one year of discharge.  PTSD was not diagnosed.

Additional medical records from November 1985 continued to show schizophrenia, but not PTSD.  An April 1987 private psychiatric examination included diagnoses of schizophrenia, a past history of substance abuse, and dependent personality disorder.  Private treatment records from 1986 to 1987 also reflected a diagnosis of schizophrenia, but not PTSD.  A February 1988 letter from a private physician indicated that the Veteran had diagnoses of schizophrenia and dependent personality disorder.  Subsequent VA hospital records showed that the Veteran was admitted from May 1991 to June 1991.  The diagnoses included alcohol dependence, polysubstance abuse, paranoid schizophrenia, and mixed personality disorder.  April 1991 VA treatment records showed that the Veteran was seen for alcohol and drug abuse.  The Veteran was afforded another VA examination in November 1991 which yielded diagnoses of schizophrenia, and abuse of street drugs and alcohol. 

In February 1992, the Veteran related in correspondence that he told VA personnel in 1991 that he had PTSD; however, he did not indicate that he had received that diagnosis nor did he report a stressor.  The Veteran testified at a hearing in October 1992.  At that time, the Veteran reported that he had experienced hallucinations while aboard his ship during service.  He did not attest to any specific stressors.  

Thereafter, the Veteran continued to be diagnosed as having schizophrenia.  In 1995-1998, Comprehensive Service Plans were initiated.  A review thereof indicated that the Veteran had being in jail for noted crack cocaine and other charges.  It was noted that the Veteran had schizophrenia and had experienced problems due to noncompliance with his medication regimen.  It was noted that he was incarcerated for 7 years.  

In 2008, the Veteran was initially diagnosed as having a bipolar disorder.

In a January 2009 VA Memorandum, the RO completed a "Formal Finding on a Lack of Information Required to Verify Stressors in Connection to the PTSD Claim," which noted that the Veteran had not provided information regarding a stressors although requested to do so, and also noting that the Veteran did not serve in combat which is also not shown on his DD Form 214.  

In February 2016, family members indicated that the Veteran did not have psychiatric problems prior to service, but had changed after service.  He would get into fights, drink, and associate with those involved in illegal activities.  Also, it was noted that his personality had changed.

At his February 2016 Board hearing, the Veteran testified that he did not have psychiatric problems prior to service.  During service, he indicated that he was stationed aboard a destroyer vessel which was dangerous.  He said that the experience changed his personality and made him desire to be more isolated.  He said that his family noticed the changes.  The Veteran said he had hallucinations in the service, but when asked to describe them, he did not provide any specifics.  Following service, he reported that he first sought treatment in 1975 and was diagnosed as having schizophrenia.  When asked if medical personnel related his schizophrenia to service, the Veteran replied that he knew it was from the military, but his doctors had not told him directly.  He related that he was still being treated for psychiatric disability.

Subsequently, records from the Social Security Administration were received which reflected records pertinent to schizophrenia dating back to the mid 1980's and which reflected that the Veteran was initially hospitalized in the late 1970's.

In April 2016, the Veteran was afforded a VA examination to resolve the issue of the etiology of his psychiatric disability to include whether he has PTSD and whether any psychiatric disability is etiologically related to service.  The examiner reviewed the pertinent records and examined the Veteran.  The current diagnosis was Bipolar II.  His substance abuse disorder was in full remission.  The examiner noted that the Veteran had had evolving problems with mood regulation since approximately early 1976, while he was living with his sister and brother-in-law.  While on active duty as a Navy Culinary Specialist, he was stationed and used drugs to "get high."  He regularly socially abused alcohol and hashish, but had no disciplinary problems and completed his active duty enlistment honorably.  On his separation physical examination, he noted his health was "excellent," without any self-noted psychiatric symptoms or physician-verified psychiatric-substance abuse problems.  Subsequently, the Veteran admitted to drug and alcohol use which resulted in his losing interest in work, school, and family activities, with the onset of his clinical depression symptoms (sad mood with irritability, restlessness, anxiousness, helplessness as well as decreased energy, motivation, interests, self-esteem, libido, patience, appetite, and hope), as noted in his family members' submitted statements.  He briefly sought mental health services; then over the interval years, he had struggled to function as his mood disorder and polysubstance abuse had concomitantly evolved, including periods of manic symptoms (increased energy, accelerated thought process, insomnia, increased motor restlessness, irritability, impulsivity in finances and drug-seeking) and intermittent mania-related psychotic symptoms (distrust of others, auditory and visual hallucinations, and fluctuating delusional perceptions).  He was hospitalized acutely in psychiatric units on multiple occasions, with diagnoses including paranoid schizophrenia, schizoaffective disorder, and bipolar disorder, not otherwise specified (NOS).  In recent years, the examiner noted that the Veteran has stabilized with addictive substance abstinence since 2012, a supportive marriage, and positive therapeutic responses to mood-stabilizing psychotropic medication without interval manic or psychotic symptoms, but with some residual daily depression symptoms.  He had had no recent psychotic symptoms or evident history of specific anxiety disorder symptoms.  He noted his chronic depression over the years had been worsened by his personal losses (deaths of family members; divorce; estrangement from his daughter; loss of his Navy career; more recent losses of physical mobility and capacity to engage in prior physical activities), progressive social isolation, and "not doing too much with my life."  The examiner opined that the Veteran's current psychiatric disability was less likely than not (less than 50 percent probability) incurred in or caused by inservice injury, event.  The examiner explained that since the Veteran had no psychiatric symptoms prior to or during active duty or reserve periods, since he had not provided any information which was supported credibly by evidence in his medical records about the onset of any recognized psychiatric condition or exceptional or traumatic stressors during active or reserve duty periods, since he had provided credible and consistent information to several VA health professionals since the mid-1970's that he had been affected by mood symptoms caused by or complicated by long-term polysubstance abuse, since there was no evidence in his clinical records that would tie his chronic bipolar disorder to any inservice diseases, injuries, or events, and since there had been no clinically compelling evidence submitted over the years that his psychiatric conditions began while on active or reserve duty periods, then it may reasonably clinically concluded that it was less likely than not that the Veteran's chronic bipolar and polysubstance abuse disorders had been caused by any identifiable military duty factors. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that a psychiatric disability had its onset during service and that his family members have the same belief.  However, as lay persons in the field of medicine, the Veteran and his family members do not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion and opinions held by his family members are outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In sum, the Veteran has never been diagnosed with PTSD.  In  the absence of a diagnosis of PTSD, there can be no valid claim for PTSD.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  The Veteran has post-service psychiatric diagnoses of a bipolar disorder and schizophrenia/schizophrenic reaction.  However, the most probative evidence establishes that the diagnoses did not have an inservice onset, an onset in the presumptive period, or that they are otherwise etiologically related to service.  Thus, service connection for a psychiatric disability, diagnosed as schizophrenia and bipolar disorder, is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a psychiatric disability, to include schizophrenia, bipolar disorder, and PTSD, is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


